DETAILED ACTION
In the amendments filed on January 4, 2021 and January 20, 2021, claim 1 and 3 – 5 are pending.  Claim 1 has been amended and claims 2 and 6 – 10 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The amendment filed on January 4, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The specification was amended on page 3 to change from:

The crystalline carbon material may be a blend of polymerization of ethylene glycol and terephthalic acid (PET).
to:
The crystalline carbon material may be blended with the polymerization of ethylene glycol and terephthalic acid (PET).

Similar changes have been made on page 4, 6 and 9 that entail the fundamental change of scope that is present in the amendment of the instant specification on page 3. The amendment radically alters the meaning and scope of the passages as it separates 
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). Likewise, newly added subject matter in the instant specification must be supported through express,implicit or inherent disclosure or must be a clearly obvious error to one of ordinary skill in the art.
In the 37 CFR §1.132 declaration filed by the Applicant on January 20, 2021 (hereafter the “Declaration”), a Mr. Eaton, the listed inventor of the instant application, states that the amended statement was a clerical error. However, no additional evidence sufficiently related to the original teachings in the original specification, such as being sufficiently rated to the example set forth on pages 10 – 11 of the original specification, is provided. For example, no detailed lab notes or test results with the protocol utilized is provided. No dated exhibits from the time at or before the effective filing date of the claimed invention are provided that indicate that such an error was made or other evidence that those of ordinary skill in the art would immediately recognize that such an obvious error is made. Accordingly, the evidence provided by the Declaration is insufficient in establishing what one of ordinary skill in the art would have considered an obvious error at the effective filing date of the claimed invention. 
New Matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections and Claim Rejections - 35 USC § 112
Claims 1 and 3 – 5 are objected to because of the following informalities:  The claim(s) contain a references to PET, which appears to be an unclear reference to “the polymerization of ethylene glycol and terephthalic acid”. As an acryonym that can mean many things at face value, it is inappropriate to place within a claim without clarification as it obfuscates clear and apparent understanding of the claim.  Only the first instance of an acronym among the claims would need the full expansion of the acronym.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the claim had been amended to recite “forming the first layer capable of storing electromagnetic energy from a blend of a first crystalline carbon material and PET”. There is a lack of antecedent basis for “the first layer capable of storing electromagnetic energy from a blend of a first crystalline carbon material and PET”.  
The claim establishes in the preamble that the patch manufactured from the claimed method comprises “a first layer made of a first material capable of storing electromagnetic energy”. However, a question arises whether the scope of “made of” is open-ended or close-ended vis-à-vis the change in the step of forming the first layer.  Transitional phrases such as "having" (or in this case “made of” ) must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000). 
The instant specification recites that the “first layer may be made of crystalline carbon, and the second layer may be made of crystalline carbon” (page 3). However, on the same page the instant (as opposed to originally filed) specification then recites that the “crystalline carbon material may be blended with the polymerization of ethylene glycol and terephthalic acid (PET)”, which suggests that a first layer does not necessarily solely consist of the crystalline carbon material. 
Based on recitations such as those detailed above, the Examiner takes the position that the term “made of” is open-ended.  The lack of antecedent basis then comprises the first material. It then becomes unclear whether the first layer is required to be made of a blend of a first crystalline carbon material and PET or if the first layer must be capable of storing an electromagnetic energy from a first crystalline carbon material and PET. In other words, is “first layer capable of storing electromagnetic energy” a structural element that is being formed or is “first layer” the structural element being formed and such a structural element required to have the capability of “storing electromagnetic energy from a blend of a first crystalline carbon material and PET”?
The same deficiency arises with regards to the second layer mutatis mutandis.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claim 1, the claim has been amended to require the steps of forming a first layer and a second layer “capable of storing electromagnetic energy from a blend of a second crystalline carbon material and PET”. In addition to what is noted above concerning the introduction of new matter where the first layer is made of a blend of a first crystalline carbon material and PET, the Examiner notes that in view of the indefiniteness of the claims, in at least one interpretation the first and second layer are not required to be a blend of a first crystalline carbon material and PET, but rather are capable of storing energy from such blends. The originally-filed specification does not appear to expressly recite that the first material or second material stores electromagnetic energy from the claimed blend. The closest recitations in the originally-filed specification is found on page 2; what is recited is that the energy harvesting material can harvest from ambient/environmental surroundings and from light.  Such broad genuses do not sufficiently imply/render inherent the requirement of the first/second material being capable of storing energy from the recited carbon material/PET blends, encompassing New Matter. The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)


Claims 1 and 3 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
In the test for determining enablement of the claims, the following factors are considered:
A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 


Claim 1 recites a method of manufacturing a patch for reducing soot emission of hydrocarbon fuels, wherein the patch comprises a respective first layer and second layer made of a respective first  and second material capable of storing electromagnetic energy. As indicated above, the scope of the claim is rendered indefinite for the reasons cited above. The claim then discloses in one interpretation that the layer/material capable of storing electromagnetic energy comprises a blend of a first/second crystalline carbon material and PET. In another, there is no description of what material is capable of storing electromagnetic energy from such a blend.  The steps of the method then apply various electromagnetic waves at various frequencies to allegedly make a patch that may be used for reducing soot emission of hydrocarbon fuels by storing electromagnetic energy (Factor A).  Claim 1 broadly recites the materials are crystalline carbon, the only example crystalline carbon material disclosed for the first and second materials is polyethylene terephthalate (PET) and another generic carbon material (Wands Factor B). The Declaration states that fullerenes is an example of a crystalline carbon material (page 2).  However, there is no description in the specification of how PET and crystalline carbon material is capable of storing and emitting electromagnetic energy in the application/use of soot reduction, and further one of ordinary skill in the art does not recognize that these are known and possible functions for PET (Wands Factors B-D). A search of the art, including the broad field of polymers, does not include any discussion or description of storing and emitting to emit in order to reduce soot from hydrocarbons. Further, the original disclosure has not provided and discussion as to how PET has the properties of storing and emitting electromagnetic energy (Wands Factors F-G). Thus, the quantity of experimentation needed to make and/or use the invention is quite high, as the original disclosure has not described how PET is capable of the claimed functionality (Wands Factor H). Finally, the disclosed working examples of CHiPs 1 and 2 are vague and neither adequately explains nor demonstrates how the patch is used to reduce soot.  Thus, claim 1 and its dependents are not enabled in light of the specification, as the claims contain subject matter that has not been described in such a way that one of ordinary skill in the art could make and/or use the claimed invention. The dependent claims are rejected at least by virtue of dependency.

In view of the issues with the claims under 35 USC 112 as recited above, for the purposes of compact prosecution and art rejections, the Examiner will construe the .

Claim Rejections - 35 USC § 103
Claims 1, 3, 4 and 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Banister et al.  (2004/0226601 A1), as applied to claim 1 above, and further in view of Huang et al. (2014/0272190 A1).
Regarding claims 1, 3, 4 and 5; Banister et al. ((601): figures; abstract; [0014], [0016-18], [0025-31]) teach forming a marker or tape structure that is considered consistent with the formation of “a patch”, as it may have an adhesive backing & used for variety of purposes employing attaching (abstract; [0014], [0025-26] & [0031], e.g. inclusive of the equivalent of the claimed adhesive layer).  As taught with respect to figure 1, base layer 1 ([0026]) has battery thin films 2, with photovoltaic films or structure 3 ([0028-29]; i.e. relevant to been capable of harvesting electromagnetic waves) deposited thereover; then electroluminescent tape 4 that provides a particular end-use for the stored energy of the battery ([0027]); with the whole structure embedded in equivalent to a transparent dome).
Particularly relevant to the claimed structure of forming a first layer capable of storing electromagnetic energy & forming a second layer above the first layer capable of storing electromagnetic energy; as discussed in [0028], the battery 2 is made of plural thin films, with discussion of those films being produced under vacuum in vapor deposition or sputtering processes to provide metallic or conductive layers; where the order & composition of these layers produce desired electrical properties; plus with teachings relevant to stacking of battery layers to achieve desired voltage.  Note that, layers forming a battery are inherently capable of storing energy of an electrical nature (i.e. as indicated by achieving desired voltage), thus electromagnetic energy (which encompasses electromagnetic waves & energy of electricity, etc.), or the layers would not form a battery; thus the battery thin films as taught by Banister et al. (601) inherently have the capabilities as required by applicant’s claims, while also providing the requisite to layer structure with both the intent, plus the capabilities electromagnetic energy storage; where the storage capabilities & intent of the use as a battery is well understood as a type of energy storage, & “electromagnetic energy” broadly encompasses all energy from sources from the electromagnetic spectra as well as all electric &/or magnetic energy sources.
Banister et al. (601)’s teaching in [0025-26] that indicates that each electrical component is stacked & light may be applied for affecting laminating, while this applies electromagnetic radiation, i.e. light with each lamination application, it no longer meets the independent claim requirement; even considering that the abbreviated disclosure in Banister et al. (601)’s taught articles in environments where light would have been inherently applied thereon, such as outdoor markers for providing reflections ([0014], [0016-17]); no longer reads on the independent claim, when placing these markers (i.e. patches, outdoors would provide a series of applications of sunlight & as the placement outdoors was intentional,, effectively applying a series of electromagnetic waves at predetermined frequencies, all those encompassed in sunlight each time the marker is exposed to sunlight & thus exposes the first and 2nd layers, particularly for options where the taught layer structure is transparent in [0018], such that the light applied by sunlight, or even by light in a room when lights are turned on, would be applying a series of electromagnetic waves; but differ from the independent claim, as amended 9/22/2020 that now requires a series of 7 specific frequencies between 19180 Hz-465 Hz, each applied for 2-3 seconds, under vacuum conditions, but resulting in no necessary or particular effect on the 2 layers to which they are applied..
	While above discussed applications of electromagnetic radiation would have inherently occurred as required in the independent claim, they are directed to methods of use & not methods of forming the claimed multilayer structure.  However, it is old and well-known in the art when making battery structures as taught in Banister et al.  (601) in [0028] that uses vacuum deposition or sputtering techniques, where the film  Huang et al. ((190): figures; abstract; [0018-33] & [0039-40], [0042]) that a wide variety of irradiation techniques may be employed on physical vapor deposition deposited battery layer structures, including mid-frequency to radio frequency radiation for inductive heating, microwave irradiation, narrowband with radiation & tuned spectral radiation, where in all cases the wavelength or frequency equivalent thereof is chosen so as to be able to tune the treatment to the particular material desired to absorb the radiation, modifying or optimizing its microstructure; thus choice of frequency & number or series of frequencies applied, is reasonably a result effective variable, such that one of ordinary skill in the art would reasonably consider choosing single or multiple frequencies to apply for irradiation treatment as suggested by Huang et al. (190), dependent on tuning desired to be performed & particular material or materials of the battery structures as taught in Banister et al. (601) needing to be so treated (e.g. for annealing to optimize the battery layer properties), particularly considering that the primary reference specifically indicates that stacks of batteries may be employed, therefore multiple treatments would have been expected for stacked batteries.  Furthermore with respect to whether or not the procedures would be performed under vacuum, as the depositions of the multilayers of the battery structures are being deposited under vacuum conditions as indicated by the primary reference & the analogous deposition techniques of Huang et al. ((190): [0018], PVD techniques inclusive of cathode arc, electron beam vapor deposition, evaporative deposition & pulsed laser deposition & sputter deposition); such that one of ordinary skill in the art performing the irradiation treatments as suggested, 
Additionally, it is noted that given that no particular effect is required for the current electromagnetic wave applications, that may be applied to essentially any material as any material is capable of absorbing for some amount of time some range of electromagnetic radiation, and particularly considering that battery layer materials are chosen & designed for storing energy.  Thus considering the various vacuum vapor techniques include techniques that are employing irradiation that has frequencies, after initial layers have been deposited when depositing stacks of material, all the underlying layers will effectively be exposed to all the electromagnetic radiation frequencies applied in each of the sequence of following deposition steps; thus providing a variety of sequential exposures, during the multilayer film forming process, so dependent on frequencies effective for deposition & treatments of deposited layers in a multilayer battery structure, would reasonably encompass possibilities that meet criteria of applicant’s claimed process that is irrespective of results & materials.
	Specifically, with respect to the sevens specifically claimed frequencies applied for 2-3 seconds each; while this particular sequence is not taught, as presently claimed, it is applied to no specific material, producing no specific results, where the intended purpose & capabilities of the claimed materials, may virtually be met by any 2 layers.  However, frequencies as taught as being included as useful for treatment purposes by Huang et al. ((190): [0029] include electromagnetic radiation frequencies including 1-10 kHz, with mentions of use of higher frequencies has been known in the art; which given 
	Note with respect to the teaching of 3rd layer having the capability of harvesting electromagnetic energy, Banister et al. (601)’s [0028-29] teaching of a photovoltaic structure layered over top of the battery thin film structure, inherently provides this characteristic as photovoltaics are capable of harvesting energy by definition.  With respect to a transparent dome, the sealing layer 5 taught in [0026] & 0031] provide such a dome, where for the teaching that the overall laminate structure is transparent ([0018] .

Response to Arguments
Applicant's arguments filed January 4, 2021 and January 20, 2021 have been fully considered but they are not persuasive.
As a preliminary matter, the Examiner notes that Applicant’s response on January 20, 2020 does not appear to respond to the rejection of the claims under 35 USC 103. Applicant’s arguments concerning the Declaration and how it relates to the claims is addressed above in the rejections of the claims under 35 USC 112 as well as the objection to the specification. 

Applicant’s principal arguments are: 
a.) The Applicant’s specification describes a working example of the instant invention to show the positive effect of the patch in the frequency treatment on combustion and emission characteristcs of hydrocarbon fuels.
b.) None of the cited references, alone or in combination, teach or disclose all the limitations of claim 1. Namely, there is no teaching of applying at predetermined frequencies under a vacuum condition for about 2 to 3 seconds as a series.
 
In response to the applicant's arguments, please consider the following comments.

b.) As a preliminary note, the Examiner notes that the claims comprise the recited steps, and as a result are open ended for the application of any frequency in the recited vacuum condition in any order. While the Examiner notes that the claim has been amended where the application of the series comprises “the following steps”: the plain meaning of the term “following” does not imply or require that the application is in the recited order under the broadest reasonable interpretation.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in view of the indefiniteness of the claims, the Examiner takes the position that the assertion of the tuning teaching is not moot, especially in view that the instant claims do not assert a specific sequence.  Furthermore, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396, as guided with the teachings provided by the prior art of record. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717